Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the 2005 Employee Stock PurchasePlan (As Amended)of Cree, Inc.of our reports dated August 17, 2011, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of Cree, Inc. included in its Annual Report (Form 10-K) for the year ended June 26, 2011, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Raleigh, North Carolina January 24, 2012
